DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This action is in reply to the application filed on 11/06/2019. Claims 1-9 are currently pending and have been examined. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in interview with Joseph Bruce on 11/4/2021.
The application has been amended as follows: 
Claim 8, line 22: - - wherein a number of the concave portions is as many as a number of the apexes, and at - -
Allowable Subject Matter
Claims 1-9 are allowed. 
The following is an examiner’s state of reasons for allowance:
Regarding claim 1, Su (US Patent No. 10286526) teaches 
A socket (socket 90) comprising:
a first end, a second end opposite to the first end, a small-diameter section  in the vicinity of the first end, a large-diameter section in the vicinity of the second end, and a polygonal section  between the small-diameter section and the large-diameter section (see annotated drawing below) 

    PNG
    media_image1.png
    552
    909
    media_image1.png
    Greyscale
 
an axis extending to the second end of the socket from the first end of the socket (axis L); 
a circular bore extending in the small-diameter section along the axis.
The art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a non-circular bore extending in the polygonal section and the large-diameter section along the axis, thereby rendering a sum of a length of the polygonal section and a length of the large-diameter section measured along the axis substantially equal to a depth of the non-circular bore measured along the axis, wherein the non-circular bore is used to receive a non-circular portion of an object to be rotated by the socket, wherein the non-circular bore is in a same shape throughout the depth, in combination with all the other limitations set forth in independent claim 1.
Claims 2-7 are allowed as being dependent upon claim 1.

Regarding claim 8, Su teaches
A wrench (clench wrench 10) comprising:
a head (engaging head 22) comprising a circular chamber (area constrained by 222 and 221); 
an annular gear (ratchet wheel 26) rotationally inserted in the circular chamber of the head and formed with a driving internal face comprising alternatively arranged concave portions and convex portions (engaging space 23); and
A socket (socket 90) comprising:
a first end, a second end opposite to the first end, a small-diameter section  in the vicinity of the first end, a large-diameter section in the vicinity of the second end, and a polygonal section  between


    PNG
    media_image1.png
    552
    909
    media_image1.png
    Greyscale

an axis extending to the second end of the socket from the first end of the socket (axis L); 
a circular bore extending in the small-diameter section along the axis. 
The art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a non-circular bore extending in the polygonal section and the large-diameter section along the axis, thereby rendering a sum of a length of the socket polygonal section and a length of the large-diameter section measured along the axis substantially equal to a depth of the non-circular bore measured along the axis, wherein the non-circular bore is used to receive a non-circular portion of an object to be rotated by the socket, wherein the non-circular bore is in a same shape throughout the depth; 
wherein a number of the concave portions [[are internal times]] is as many as a number of  the apexes, and at least some of the convex portions are in contact with the external facets so that the driving internal face is engaged with the polygonal section to render the socket synchronously rotatable with the annular gear. 
Claim 9  is allowed as being dependent upon claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723